DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment / Response to Amendment and Arguments
Applicant has responded to the non-final rejection of 06/09/2020 by canceling the pending claim(s) and introducing new claims 2-3. Applicant’s response with amendment filed 11/07/2020 has been fully considered. Accordingly, the previous grounds of rejection are moot and are hereby withdrawn. 
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is presented herewith and considered to address a mere formal matter in the claims (inadvertent typographical error in the dependent claim in referring to the lone independent claim). 

 In the Claims:
In claim 3 at line 1, the phrase “claim 1,”  has been amended to recite the phrase  --claim 2,--.

Reasons for Allowance

The claims as amended in the claims of 11/07/2020 are drawn to a food product effective in treating atopic dermatitis, chronic rhinitis, or psoriasis and relieving respective allergic or autoimmune symptoms thereof, which is not taught or reasonably suggested by the prior art. The cited references of Christopher (US ‘336), KR ‘342, US ‘226), Hu (US ‘970), Seo (Seo, et al Immunopharm. and Immunotox., 2000), and Jones (US ‘143) are considered the closest art however teaching of general “viral” effects, however do not teach or suggest the instantly claimed composition (packet containing multiple pills, each pill comprising a combination of coix powder, xylitol, ascorbate powder, frankincense extract, myrrh powder, and an extract of propolis, and in therapeutically effective amounts therefor), and one would not have reasonably expected based on the current record and state of the art to have combined the ingredients in a food product as claimed, the amounts and proportions of the ingredients to provide the claimed therapeutic effect (i.e. effective in treating atopic dermatitis, chronic rhinitis, or psoriasis and relieving respective allergic or autoimmune symptoms thereof). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-3 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655